              Case 2:20-cv-06498-GAM Document 1 Filed 12/28/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JACQUELINE J. FAVINGER                                   :     CIVIL ACTION
                      Plaintiff                          :
                                                         :
     v.                                                  :     NO.
DISCOVER BANK and WELTMAN,                               :
WEINBERG & REIS CO., L.P.A.
                       Defendants                        :

                                     NOTICE OF REMOVAL

         Defendant WELTMAN, WEINBERG & REIS CO., L.P.A. (“Defendant”), by its

undersigned counsel, along with consent of Defendant DISCOVER BANK, hereby petitions this

Court as follows, pursuant to 28 U.S.C. § 1441(a):

         1.      WELTMAN WEINBERG & REIS CO., L.P.A. and DISCOVER BANK are

defendants in an action pending in the Court of Common Pleas of Chester County, Docket No.

2020-08758-MJ (“the State Court Action”). A true and correct copy of the Complaint in the

State Court Action is attached hereto as Exhibit “A”.

         2.      Plaintiff in the State Court Action is JACQUELINE J. FAVINGER (“Plaintiff”).

See Exhibit “A”.

         3.      Plaintiff’s State Court Action alleges violations arising under the Fair Debt

Collection Practices Act, 15 U.S.C. §§ 1692, et seq.

         4.      The State Court Action involves a question of federal law. Pursuant to 28 U.S.C.

§ 1331, “The district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.”

         5.      Pursuant to 28 U.S.C. § 1441(a), “[a]ny civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be removed by the




{01658179;v1}                                  1
              Case 2:20-cv-06498-GAM Document 1 Filed 12/28/20 Page 2 of 3




defendant or the defendants, to the district court of the United States for the district and division

embracing the place where such action is pending.”

         6.      Since this case arises out of violations of the Fair Debt Collection Practices Act,

15 U.S.C. §§ 1692, et seq., Defendants may properly remove the State Court Action based on 28

U.S.C. § 1441(a).

         7.      This Notice has been filed with the Court within thirty (30) days after purported

service of the Complaint on WELTMAN, WEINBERG & REIS CO., L.P.A. or about December

1, 2020.

         8.      All Defendants consent to removal.

         WHEREFORE, Defendant WELTMAN, WEINBERG & REIS CO., L.P.A. prays that

the State Court Action be removed from the Court of Common Pleas of Chester County, Docket

No. 2020-08758-MJ, to this Court for proper and just determination.

                                                KAUFMAN DOLOWICH & VOLUCK, LLP


                                        By:     /s/ Graeme E. Hogan
                                                RICHARD J. PERR, ESQUIRE
                                                GRAEME E. HOGAN, ESQUIRE
                                                (Pa. Atty I.D. Nos. 72883 & 319656)
                                                Four Penn Center
                                                1600 John F. Kennedy Blvd., Suite 1030
                                                Philadelphia, PA 19103
                                                (v) 215-501-7002; (f) 215-405-2973
                                                rperr@kdvlaw.com; ghogan@kdvlaw.com
                                                Attorneys for Defendant Weltman, Weinberg &
                                                Reis Co., L.P.A.
Dated: December 28, 2020




{01658179;v1}                                  2
            Case 2:20-cv-06498-GAM Document 1 Filed 12/28/20 Page 3 of 3




                          CERTIFICATE OF SERVICE
         I, GRAEME E. HOGAN, ESQUIRE, hereby certify that on or about this date, I served a

true and correct copy of the foregoing electronically via the Court’s CM/ECF system, first class

mail, postage prepaid, and email on the following:

                                   Shane L. Weaver, Esquire
                                     33 Robin Hood Drive
                                       Etters, PA 17319
                                 shaneweaverlaw@comcast.net
                                     Attorney for Plaintiff




Dated: December 28, 2020                     /s/ Graeme E. Hogan
                                             GRAEME E. HOGAN


4824-6420-3221, v. 1




{01658179;v1}                               3
